USCA11 Case: 21-10744     Date Filed: 04/13/2022    Page: 1 of 10




                                                   [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10744
                   ____________________

CINDY THAYER,
                                              Plaintiff-Appellant,
versus
RANDY MARION CHEVROLET BUICK CADILLAC, LLC,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 6:19-cv-00784-GAP-LRH
                   ____________________
USCA11 Case: 21-10744       Date Filed: 04/13/2022    Page: 2 of 10




2                      Opinion of the Court               21-10744

Before JILL PRYOR, GRANT, and ANDERSON, Circuit Judges.
ANDERSON, Circuit Judge:
       The Graves Amendment, 49 U.S.C. § 30106, shields “[a]n
owner of a motor vehicle that rents or leases the vehicle to a per-
son” from vicarious liability “for harm . . . that results or arises
out of the use, operation, or possession of the vehicle during the
period of the rental or lease” if two other conditions are met.
This case requires us to decide whether a vehicle provided by the
service department of an automobile dealership to a customer
while that customer’s car was being serviced is a vehicle that the
service department “rents or leases” to the customer. The district
court found that it was. After careful review and with the benefit
of oral argument, we affirm.
                         I. BACKGROUND

       Randy Marion Chevrolet Buick Cadillac, LLC (“Randy
Marion”) is an automobile dealership in North Carolina that also
operates a service department. When a customer brings a car to
Randy Marion for service, Randy Marion allows the customer to
use a Randy Marion-owned vehicle while the customer’s car is
being serviced.
     Samuel Pope brought Rebecca Lowthorp’s car to Randy
Marion for service on September 4, 2015, the day before Pope and
USCA11 Case: 21-10744       Date Filed: 04/13/2022    Page: 3 of 10




21-10744               Opinion of the Court                       3

Lowthorp’s wedding. 1 While the car was being serviced by
Randy Marion, Randy Marion provided the Popes with a vehicle
to use. The Popes used that vehicle to go to Florida for their
honeymoon. On September 13, 2015, the Popes were driving that
vehicle on Interstate-4 in Florida and collided with Cindy Thayer
(“Thayer”).
       Thayer brought this lawsuit against Randy Marion for vi-
carious liability under Florida’s dangerous instrumentality doc-
trine. Randy Marion moved for summary judgment on its affirm-
ative defenses, including the Graves Amendment. The district
court granted Randy Marion’s motion for summary judgment on
the Graves Amendment.
       The district court noted that, for the Graves Amendment
to apply, a defendant must meet the following four elements: (1)
the defendant owned the vehicle; (2) the defendant was “engaged
in the trade or business of renting or leasing motor vehicles;” (3)
the defendant committed “no negligence or criminal wrongdo-
ing”; and (4) the defendant “rent[ed] or lease[d] the vehicle.” 49
U.S.C. § 30106. Thayer argued to the district court that it was
disputed whether Randy Marion owned the vehicle, whether
Randy Marion engaged in the trade or business of renting or leas-
ing, and whether Randy Marion rented the vehicle to the Popes.
The district court found for Randy Marion on all three issues.

1
 From her deposition testimony, Rebecca Lowthorp now goes by Rebecca
Pope. We refer to them collectively as the Popes.
USCA11 Case: 21-10744       Date Filed: 04/13/2022     Page: 4 of 10




4                      Opinion of the Court                21-10744

       The district court found that Randy Marion presented evi-
dence that it owned the vehicle and that Randy Marion, as an au-
tomobile dealership, was engaged in the business of leasing vehi-
cles. The district court found that Thayer failed to provide evi-
dence to create a dispute regarding those issues. Thayer also ar-
gued that summary judgment was improper because Randy Mar-
ion interchangeably referred to the vehicle as a “rental” and a
“loaner,” creating a dispute of material fact. The district court
found that these labels did not foreclose summary judgment be-
cause the substance of the transaction, not the labels Randy Mari-
on applied, mattered.
        Finally, the district court found that Randy Marion rented
the vehicle to the Popes. Citing dictionary definitions, the district
court held that to fall within the Graves Amendment, the Popes’
use of the loaner vehicle needed to be supported by considera-
tion. The district court found there was consideration here. The
district court found that the Popes brought their own vehicle to
Randy Marion for service and agreed to pay therefor. In ex-
change, the Popes received the loaner vehicle to use. Therefore,
the district court concluded that the Graves Amendment protect-
ed Randy Marion and granted summary judgment to Randy Mar-
ion. This appeal followed.
                           II. DISCUSSION

      We review a district court’s grant of summary judgment de
novo, viewing “all facts and reasonable inferences in the light
USCA11 Case: 21-10744       Date Filed: 04/13/2022     Page: 5 of 10




21-10744              Opinion of the Court                        5

most favorable to the nonmoving party.” Shuford v. Fid. Nat’l
Prop. & Cas. Ins. Co., 508 F.3d 1337, 1341 (11th Cir. 2007).
Thayer only appeals two aspects of the district court’s summary
judgment order: (1) whether Randy Marion rented or leased the
vehicle and (2) whether summary judgment was improper be-
cause Randy Marion used conflicting labels for the vehicle.
      In pertinent part, the Graves Amendment, enacted in 2005,
provides:
      (a) In general.—An owner of a motor vehicle that
      rents or leases the vehicle to a person (or an affiliate
      of the owner) shall not be liable under the law of any
      State or political subdivision thereof, by reason of
      being the owner of the vehicle (or an affiliate of the
      owner), for harm to persons or property that results
      or arises out of the use, operation, or possession of
      the vehicle during the period of the rental or lease,
      if—

            (1) the owner (or an affiliate of the owner) is
            engaged in the trade or business of renting or
            leasing motor vehicles; and

            (2) there is no negligence or criminal wrong-
            doing on the part of the owner (or an affiliate
            of the owner).

49 U.S.C. § 30106(a). We have previously held that the Graves
Amendment, when applicable, preempts Florida’s dangerous in-
strumentality doctrine. See Garcia v. Vanguard Car Rental USA,
USCA11 Case: 21-10744            Date Filed: 04/13/2022         Page: 6 of 10




6                          Opinion of the Court                      21-10744

Inc., 540 F.3d 1242, 1249 (11th Cir. 2008). 2 On appeal, Thayer
makes two arguments for why summary judgment should not
have been granted to Randy Marion based on the Graves
Amendment. First, she argues that the vehicle provided to the
Popes was not rented or leased. Second, she argues that Randy
Marion’s interchangeable use of the words “rental” and “loaner”
to refer to the vehicle precludes summary judgment. We address
each in turn.
       “The starting point for all statutory interpretation is the
language of the statute itself.” United States v. DBB, Inc., 180 F.3d
1277, 1281 (11th Cir. 1999). “We interpret words that are not de-
fined in a statute ‘with their ordinary and plain meaning because
we assume that Congress uses words in a statute as they are
commonly understood.’” United States v. Frank, 599 F.3d 1221,
1234 (11th Cir. 2010) (quoting United States v. Veal, 153 F.3d
1233, 1245 (11th Cir. 1998)). Therefore, the important language
from the Graves Amendment for us to interpret is “[a]n owner of
a motor vehicle that rents or leases the vehicle.” 49 U.S.C.
§ 30106. We, then, must determine what it means to rent or lease
a vehicle.



2
  “Florida’s dangerous instrumentality doctrine imposes strict vicarious liabil-
ity upon the owner of a motor vehicle who voluntarily entrusts that motor
vehicle to an individual whose negligent operation causes damage to anoth-
er.” Aurbach v. Gallina, 753 So. 2d 60, 62 (Fla. 2000) (citing S. Cotton Oil Co.
v. Anderson, 86 So. 629, 637 (Fla. 1920)).
USCA11 Case: 21-10744        Date Filed: 04/13/2022      Page: 7 of 10




21-10744                Opinion of the Court                         7

       Black’s Law Dictionary defines “rent” as “[c]onsideration
paid, usu. periodically, for the use or occupancy of property (esp.
real property).” Rent, Black’s Law Dictionary (8th ed. 2004). 3 It
also defines “lease” as “[t]o grant possession and use of (land,
buildings, rooms, movable property, etc.) to another in return for
rent or other consideration.” Lease, Black’s Law Dictionary (8th
ed. 2004). From these definitions, it is clear that to rent or lease a
vehicle requires an exchange of consideration for the use of the
vehicle. And Black’s Law Dictionary defines “consideration” as
“[s]omething (such as an act, a forbearance, or a return promise)
bargained for and received by a promisor from a promisee; that
which motivates a person to do something, esp. to engage in a le-
gal act.” Consideration, Black’s Law Dictionary (8th ed. 2004).
       The Popes provided consideration to Randy Marion for the
use of the vehicle here. The Popes only received the vehicle be-
cause they brought their own car in for service. Randy Marion,
then, received the opportunity to service the Popes’ car and re-
ceived payment from the Popes for performing that service.
Randy Marion provided evidence that it only provides vehicles if
a customer leaves their own vehicle for service. Thus, Randy




3
  That edition of Black’s Law Dictionary, which was current when the
Graves Amendment was enacted and for several years thereafter, does not
define “rent” as a verb.
USCA11 Case: 21-10744            Date Filed: 04/13/2022        Page: 8 of 10




8                         Opinion of the Court                      21-10744

Marion rented or leased the vehicle to the Popes and enjoys the
protection of the Graves Amendment.4
        None of Thayer’s arguments in response alter this conclu-
sion. Thayer argues that a rent or lease requires a set, agreed-
upon payment of money. But as the definition above shows, con-
sideration is broader than simply the payment of money. And to
the extent a rent or lease requires agreed-upon consideration, this
exchange had that. The Popes agreed to bring their own car to
Randy Marion and pay for the repairs in exchange for the use of a
vehicle. Thayer also argues that the Popes paid no money specifi-
cally for the rental. But Randy Marion suggests it factors the cost
of providing such vehicles into its service prices. And even if it
does not, the Popes still provided consideration, as noted above.
Requiring a customer to pay specifically for the rental car would
remove from Graves Amendment protection any car rented
through a vacation package where the customer’s payment for
the package includes an airline ticket, hotel, and rental car. We
cannot agree that a rental or lease requires the sort of specific
payment Thayer argues it does. Similarly, Thayer also suggests

4
  Thayer notes that Randy Marion advertises on its website that it provides
vehicles to customers while their car is being serviced. While Thayer argues
this undermines Randy Marion’s argument the vehicle was rented, this fact
reinforces that Randy Marion provides vehicles in exchange for the oppor-
tunity to service the customer’s car and that the provision of a vehicle may
serve as an inducement for the customer. See Consideration, Black’s Law
Dictionary (8th ed. 2004) (defining consideration as including “something . . .
which motivates a person to do something”).
USCA11 Case: 21-10744       Date Filed: 04/13/2022   Page: 9 of 10




21-10744              Opinion of the Court                       9

that a periodic payment is necessary for a rental or lease. But
most rental cars are rented for a one-time payment, meaning that
fact cannot preclude application of the Graves Amendment.
        The facts here can be easily distinguished from fact-
patterns that may fall outside the scope of the Graves Amend-
ment. This is not a situation where a car dealership has provided
a gratuitous test drive to a potential customer in the hopes that
the customer will ultimately purchase the car. Nor is this a situa-
tion where the Popes had a loaner agreement with Randy Marion
that expressly provided that the loaner was provided free of
charge. While we express no opinion on whether the Graves
Amendment would apply in such situations, suffice it to say we
make no decision in this case with respect to such situations. Sim-
ilarly, this appeal presents no occasion for a holding with respect
to the meaning or scope of the Graves Amendment’s trade or
business requirement—that “the owner (or an affiliate of the
owner) [be] engaged in the trade or business of renting or leasing
motor vehicles”—because Thayer has not challenged on appeal
the district court’s ruling in that regard.
       Thayer’s second argument—that summary judgment was
precluded because Randy Marion referred to the vehicle as a
“rental” and a “loaner”—also fails. Whatever label Randy Marion
happened to assign to the vehicle here does not control the legal
determination of whether the Graves Amendment applies. The
substance of the transaction, not the label used, controls. Here,
the Popes provided consideration for the use of the vehicle. As a
USCA11 Case: 21-10744     Date Filed: 04/13/2022   Page: 10 of 10




10                   Opinion of the Court              21-10744

result, Randy Marion rented or leased the vehicle to the Popes,
and the Graves Amendment applies, regardless of any labels used.
                        III. CONCLUSION

       For the foregoing reasons, we affirm the district court’s
grant of summary judgment to Randy Marion based on the appli-
cation of the Graves Amendment.
      AFFIRMED.